 



Exhibit 10-O(1)
DONGFENG MOTOR CO., LTD.
DONGFENG (SHIYAN) INDUSTRIAL COMPANY
DONGFENG MOTOR CORPORATION
and
DANA MAURITIUS LIMITED
 
PARTIAL CLOSING AGREEMENT
 

 



--------------------------------------------------------------------------------



 



THIS PARTIAL CLOSING AGREEMENT is made on March 14th, 2007 (this Agreement).
Between

(1)   DONGFENG MOTOR CO., LTD., a Sino-Japanese equity joint venture with
limited liability duly established and validly existing under the laws the
People’s Republic of China whose registered address is at 84 Baiye Road, Wuhan
Economic Development Zone, Wuhan, Hubei Province, People’s Republic of China
(DFL). The legal representative of DFL is Xu Ping, a national of the PRC, who
holds the position of chairman of the board.   (2)   DONGFENG
(SHIYAN) INDUSTRIAL COMPANY, a company with limited liability duly established
and validly existing under the laws the People’s Republic of China whose
registered address is at No. 66 Gongyuan Road, Shiyan, Hubei Province, People’s
Republic of China (Dongfeng Industry). The legal representative of Dongfeng
Industry is Li Zhenhua, a national of the PRC, who holds the position of
chairman of the board.   (3)   DONGFENG MOTOR CORPORATION, a state-owned
enterprise with limited liability duly established and validly existing under
the laws the People’s Republic of China whose registered address is at No. 1
Checheng Road, Shiyan, Hubei Province, People’s Republic of China (DFM). The
legal representative of DFM is Xu Ping, a national of the PRC, who holds the
position of general manager.   (4)   DANA MAURITIUS LIMITED, a company with
limited liability duly established and validly existing under the laws of the
Republic of Mauritius whose principal place of business is at Level 6, One
Cathedral Square, Pope Hennessy Street, Port Louis, Mauritius (Dana). The legal
representative of Dana is Phillip A. Rotman II, a national of the USA, who holds
the position of Director.

For the purpose of this Agreement, each of DFL, Dongfeng Industry, DFM and Dana
is referred to as a Party, and collectively referred to as the Parties.
Whereas

(A)   Dongfeng Dana Axle Co., Ltd. (Business License Registration Number
4206001330066) is a joint venture company with limited liability duly
established and validly existing under the laws of the People’s Republic of
China whose registered address is at 10th Floor, Torch Building, Hi-Tech
Industry Development Zone, Xiangfan, Hubei Province, PRC (the Company).   (B)  
DFL, Dongfeng Industry, DFM and Dana entered into a Sale and Purchase Agreement
(the SPA) on March 10, 2005. It was contemplated under the SPA that Dana would
purchase the entire equity interests in the Company held by DFM and Dongfeng
Industry respectively and an additional twenty nine point two three percent
(29.23%) equity interest in the Company held by DFL with an aggregate percentage
of interest in the Company to be purchased by Dana totalling fifty percent
(50%).

1



--------------------------------------------------------------------------------



 



(C)   DFL and Dana entered into a Joint Venture Contract (the Contract) on
March 10, 2005. It was contemplated under the Contract that, upon the completion
of the sale and purchase by Dana of the fifty percent (50%) equity interest in
the Company pursuant to the SPA, the Company would be converted into a
Sino-foreign joint venture with DFL and Dana each holding a fifty percent (50%)
equity interest therein.   (D)   Dana Corporation filed for U.S. bankruptcy
protection on March 3, 2006.   (E)   Upon friendly consultations, the Parties
contemplate that, instead of completing the purchase by Dana of the entire fifty
percent (50%) equity interest in the Company from DFL, Dongfeng Industry and
DFM, the purchase by Dana of a four percent (4%) equity interest in the Company
held by DFL for RMB 38,800,000 would be completed as soon as practicable and
that Dana would purchase an additional forty six percent (46%) equity interest
in the Company from DFL, Dongfeng Industry and DFM after April 1, 2008 but
within three years starting from the date on which the Company’s new business
license has been issued.   (F)   It is contemplate that, upon the completion of
the sale and purchase by Dana of the four percent (4%) equity interest in the
Company pursuant to the preceding paragraph, the Company would be converted into
a Sino-foreign joint venture with DFL, Dongfeng Industry, DFM and Dana each
holding a seventy five point two three percent (75.23%), ten point nine six
percent (10.96%), nine point eight one percent (9.81%) and four percent (4%)
equity interest in the Company respectively.   (G)   It is contemplated that DFL
and Dana shall complete the transfer of the four percent (4%) equity interest in
the Company held by DFL based on the terms and conditions set out in this
Agreement.

Now Therefore, it is agreed as follows:

1.   Definitions and Interpretation   1.1   Unless the context otherwise
requires, the defined words and expressions used in this Agreement shall have
the same meanings as those used in the SPA.   1.2   Headings are inserted for
convenience only and shall not affect the construction of this Agreement.   2.  
Partial Transfer and Consideration   2.1   Notwithstanding the provisions stated
in the SPA, the Parties agree that DFL will transfer and Dana will acquire four
percent (4%) equity interest in the Company (the Transferred Equity) free from
Encumbrance (as defined in the SPA) and together with all rights attached
thereto pursuant to the terms and conditions of this Agreement. The Parties
agree that such transfer shall be completed as soon as possible instead of
having Dana acquiring the entire fifty percent (50%) equity interest of the
Company from DFL, Dongfeng Industry and DFM respectively.

2



--------------------------------------------------------------------------------



 



2.2   Each of Dongfeng Industry and DFM hereby consents to the transfer of the
Transferred Equity and provides DFL and Dana with their respective waiver for
the exercise of their first right of refusal with regard to the Transferred
Equity.   2.3   For the avoidance of doubt, completion of the transfer of the
Transferred Equity pursuant to this Agreement shall not be construed as
completing the transfer of the Transferred Interests as set out under the SPA.  
2.4   The consideration payable for the Transferred Equity shall be
RMB38,800,000. Such payment shall be made available to DFL within ten
(10) Business Days after the date that the Approval Authority has approved the
transfer of the four percent (4%) equity interest in the Company with the letter
of approval and the approval certificate indicating DFL, Dongfeng Industry, DFM
and Dana’s respective shareholding as seventy five point two three percent
(75.23%), ten point nine six percent (10.96%), nine point eight one percent
(9.81%) and four percent (4%), and otherwise containing terms generally
consistent with the Parties’ intention as reflected in this Agreement and the
Contract as amended, and that SAIC has issued a new business license to the
Company on this basis (the date of such payment shall hereinafter be referred to
as the Completion Date).   3.   Waiver of the Conditions Precedent   3.1   The
Parties hereby agree to waive each and every condition precedent listed under
Clause 3 and Schedule 3.1 of the SPA, except to the extent that any such
condition precedent has already been fulfilled on or prior to the transfer of
the Transferred Equity as contemplated herein by the Parties in writing.
Notwithstanding the above, the Parties acknowledge that Dana is currently
conducting certain product testing, Condition 3.1(i) of Schedule 3.1 related to
products is not deemed to be fulfilled until such testing proves negative, at
which time the aforementioned condition is deemed to be waived.   3.2  
Notwithstanding the above, if the equity transfer contemplated hereunder has not
been approved and become effective on or before June 30, 2007 or such later date
as the Parties mutually agree in writing from time to time, the SPA, the
Contract and this Agreement shall automatically terminate in which case none of
the Parties shall have any claim of any nature whatsoever against any other
Party(ies) under the SPA, the Contract and this Agreement.   3.3   Clause 3.4 of
the SPA shall expire.   4.   Completion   4.1   The Parties agree that
completion of the Transferred Equity shall take place as of the Completion Date
(the Completion).   4.2   On the Completion Date, each Party waives, releases
and otherwise abandons absolutely and irrevocably all claims, whether direct or
indirect, foreseen or unforeseen, contingent or actual, present or future, of
any nature whatsoever and however arising which it may have against any other
Party and any of its Affiliates (including their successors and assignees),
arising out of or connected in any way with the transaction contemplated by the
SPA.

3



--------------------------------------------------------------------------------



 



4.3   The following list of documents shall be delivered to Dana within five
working days after Completion:

  (i)   the approval reply (replies) and the approval certificate(s) issued by
the Approval Authority approving (i) the acquisition of the Transferred Equity
by Dana pursuant to this Agreement, (ii) the Amendment to the Contract,
(iii) the amendment to the articles of association, and (iv) the establishment
of the Company as a Sino-foreign equity joint venture whereby DFL holds seventy
five point two three percent (75.23%) of the registered capital of the Company,
Dongfeng Industry holds ten point nine six percent (10.96%) of the registered
capital of the Company, DFM holds nine point eight one percent (9.81%) of the
registered capital of the Company and Dana holds four percent (4%) of the
registered capital of the Company;     (ii)   a new business license for the
Company issued by SAIC or its local branches pursuant to registration of
(i) above;     (iii)   evidence that two (2) Dana appointees, four (4) DFL
appointees, one (1) Dongfeng Industry appointee and one (1) DFM appointee have
been registered with SAIC or its local branch as constituting the entire board
of directors of the Company;     (iv)   a letter of appointment duly executed by
DFL, Dongfeng Industry and DFM in the agreed form appointing six (6) individuals
to the board of directors of the Company;     (v)   powers of attorney of DFL,
Dongfeng Industry and DFM respectively, authorising the execution of this
Agreement and other relevant agreements.

5.   Post-Completion Undertaking   5.1   DFL agrees and undertakes with Dana
that as soon as practicable and in any event within ten (10) Business Days after
Dana makes full payment of the Transferred Equity to DFL, DFL shall cause the
chairman of the board of directors of the Company to promptly issue an
investment certificate to Dana confirming its four percent (4%) equity interest
in the Company, provided that the Company has obtained the corresponding
verification report from its accountant.   5.2   Upon Completion, DFL agrees to
comply with the restrictions as set out under Clause 7 of the SPA.   6.  
Warranties, Undertakings and Indemnities   6.1   DFL undertakes that the
representations and warranties made by it pursuant to Clause 8 and Schedule 8.1
of the SPA is hereby repeated and that each of such representation and warranty
is true and accurate as of the date of this Agreement.   6.2   The
representations and warranties made by DFL shall be deemed to be repeated
immediately before Completion with reference to the facts then existing and
Completion of this Agreement shall constitute a warranty by DFL

4



--------------------------------------------------------------------------------



 



**** indicates where a confidential portion has been omitted
and filed separately with the Securities and Exchange Commission

    that no event has occurred between the date of this Agreement and Completion
which would cause any of the representations and warranties to be untrue or
inaccurate in any material respect.   6.3   Dana undertakes that the
representations and warranties made by it pursuant to Clause 8 and Schedule 8.1
of the SPA is hereby repeated and that each of such representation and warranty
is true and accurate as of the date of this Agreement.   6.4   The
representations and warranties made by Dana shall be deemed to be repeated
immediately before Completion with reference to the facts then existing and
Completion of this Agreement shall constitute a warranty by Dana that no event
has occurred between the date of this Agreement and Completion which would cause
any of the representations and warranties to be untrue or inaccurate in any
material respect.   6.5   DFL and Dana agree that certain parts of Clause 10.2
and Clause 12 of the SPA shall be revised as follows:

  (A)   the aggregate amount of the Parties’ respective liability to each other
under this Agreement during the three years, which starts from the date on which
the Company’s new business license has been issued, for all claims shall not
exceed **** . Clause 10.2 and Clause 12.5 of the SPA shall expire;     (B)  
DFL, Dongfeng Industry and DFM shall not be liable for any claim unless the
aggregate amount of the liability of DFL, Dongfeng Industry and DFM for all
claims exceeds **** , in which case DFL, Dongfeng Industry and DFM shall be
liable for the remaining amount in respect of all claims in excess of **** ;
provided that the provisions of this Clause 6.5 shall not apply in respect of
any claim in respect of a breach of any of the Tax Warranties or Tax Covenant as
described in the SPA;     (C)   DFL, Dongfeng Industry and DFM shall not be
liable for any claim unless they receive from Dana written notice containing
reasonable details of the claim including Dana’s estimate (on a without
prejudice basis) of the amount of such claim on or before March 31, 2008, after
which all the representations, warranties, undertakings and indemnities of the
Parties contained in the SPA and the representations, warranties, undertakings
and indemnities contained in the Contract on the basis of the SPA shall expire
and DFL, Dongfeng Industry and DFM shall not be liable for any claim arising
thereunder afterwards.     (D)   The Parties confirm that the SPA shall expire
upon March 31, 2008.

7.   Right to Terminate   7.1   DFL and Dana may, at any time prior to the
Completion Date, terminate this Agreement pursuant to the terms set out in
Clause 13 of the SPA.   7.2   After Completion, Clause 13 of the SPA shall
expire.

5



--------------------------------------------------------------------------------



 



8.   Entire Agreement       This Agreement, and the SPA as altered hereby
(subject to Clause 6.5(c) and 6.5(D)), set out the entire agreement and
understanding between the Parties in respect of the sale and purchase of the
Transferred Equity. This Agreement supersedes all prior agreements,
understandings or arrangements (whether oral or written) relating to the sale
and purchase of the Transferred Equity. It is agreed that:

  (A)   no Party has entered into this Agreement or any other document referred
to in this Agreement in reliance upon any statement, representation, warranty or
undertaking of any other Party other than those expressly set out or referred to
in this Agreement or such other document;     (B)   save for any such liability
as a Party has under or in respect of any breach of this Agreement or any other
agreement or document referred to in this Agreement, no Party shall owe any duty
of care, nor have any liability in tort or otherwise, to any other Party or any
other person in respect of, arising out of, or in any way relating to the
transaction contemplated by this Agreement; and     (C)   this Clause shall not
exclude any liability for, or remedy in respect of, fraudulent
misrepresentation.

9.   Variation       No variation of this Agreement and the SPA as altered
hereby shall be valid unless it is in writing and signed by or on behalf of each
of the Parties to it. The expression “variation” shall include any variation,
supplement, deletion or replacement however effected.   10.   Assignment   10.1
  None of the Parties hereunder shall nor shall it purport to assign, transfer,
charge or otherwise deal with all or any of its rights under this Agreement and
under the SPA as altered hereby, nor grant, declare, create or dispose of any
right or interest in it without the prior written consent of the other Parties.
  10.2   Any purported assignment in contravention of this Clause 10 shall be
void.   11.   Announcements   11.1   Each Party hereby undertakes that it shall
not and shall procure that each of its Affiliates, directors, officers and
employees shall not at any time make any public announcement or circular or
disclosure in connection with the existence or subject matter of this Agreement
without the prior written approval of the other Parties hereto (such approval
not to be unreasonably withheld or delayed); to the extent any public
announcement, circular or disclosure in connection with the existence or subject
matter of this Agreement is required to be made by any of the Parties pursuant
to any applicable law or stock exchange requirements, the Parties shall, to the
maximum extent permitted under applicable laws and stock exchange requirements,
fully consult each other to agree on the scope and substance of the required
disclosure.

6



--------------------------------------------------------------------------------



 



12.   Confidentiality   12.1   DFL undertakes to Dana that save as required by
applicable law or stock exchange requirements each of them shall not and shall
procure that each of its directors, officers and employees shall not at any
time, save with the prior consent in writing of Dana, divulge or communicate to
any person other than to directors, officers, employees or professional advisers
of Dana any secret or confidential information concerning the Company or any
customer or client or business of the Company.   12.2   Dana hereby undertakes
to DFL that save as required by applicable law or stock exchange requirements it
and its Affiliates shall not and shall procure that each of its directors,
officers and employees shall not at any time save with the prior consent in
writing of DFL divulge or communicate to any person other than to its directors,
officers, employees or professional advisers any secret or confidential
information concerning the Company or any customer or client or business of the
Company.   12.3   The restrictions contained in Clauses 12.1 and 12.2 above
shall cease to apply in the event that such information comes into the public
domain (other than through any unauthorised disclosure by DFL or Dana) or
disclosure of such information is required by law or any court or tribunal. If
disclosure of such information is required by law or any court or tribunal, then
any of the Parties so required to disclose such information shall promptly
inform and consult with all the other Parties before taking any actions to make
any disclosures as required.   13.   Severability   13.1   If any provision of
this Agreement is held to be invalid or unenforceable, then such provision shall
(so far as it is invalid or unenforceable) be given no effect and shall be
deemed not to be included in this Agreement but without invalidating any of the
remaining provisions of this Agreement. The Parties shall then use all
reasonable endeavours to replace the invalid or unenforceable provisions by a
valid and enforceable substitute provision the effect of which is as close as
possible to the intended effect of the invalid or unenforceable provision.   14.
  Counterparts   14.1   This Agreement may be executed in any number of
counterparts and by the Parties to it on separate counterparts, each of which is
an original but all of which together constitute one and the same instrument.  
15.   Waivers   15.1   No failure or delay by any Party in exercising any right
or remedy provided by law under or pursuant to this Agreement shall impair such
right or remedy or operate or be construed as a waiver or variation of it or
preclude its exercise at any subsequent time and no single or partial exercise
of any such right or remedy shall preclude any other or further exercise of it
or the exercise of any other right or remedy.

7



--------------------------------------------------------------------------------



 



15.2   The rights and remedies of any Party under or pursuant to this Agreement
are cumulative, may be exercised as often as such Party considers appropriate
and are in addition to its rights and remedies under general law.   16.  
Further Assurance   16.1   Each Party agrees to perform (or procure the
performance, by its duly authorised representatives) all further acts and
things, and execute and deliver (or procure the execution and delivery of) such
further documents, as may be required by law or as any other Party may
reasonably require, whether on or after Completion, to implement and/or give
effect to this Agreement and the transaction contemplated hereunder and for the
purpose of vesting in such Party the full benefit of the assets, rights and
benefits to be transferred to or conferred on such Party under this Agreement.  
17.   Notices   17.1   Any notice or other communication to be given by one
Party to the other Parties under, or in connection with, this Agreement shall be
in writing and signed by or on behalf of the Party giving it. It shall be served
by sending it by pre-paid recorded express courier delivery to the address set
out in Clause 30.6(b) of the amended Contract and marked for the attention of
the relevant Party set out in Clause 30.6(b) of the amended Contract (or as
otherwise notified from time to time). Any notice so served by express courier
shall be deemed to have been duly given at 10:00am on the seven (7th) Business
Day following the date of posting.   17.2   References to time in this Clause
are to local time in the country of the addressee.   17.3   A Party may notify
the other Parties to this Agreement of a change to its name, relevant addressee,
or address for the purposes of this Clause 17, provided that, such notice shall
only be effective on:

  (A)   the date specified in the notice as the date on which the change is to
take place; or     (B)   if no date is specified or the date specified is less
than five (5) Business Days after the date on which notice is given, the date
following five (5) Business Days after notice of any change has been given.

18.   Execution and Effectiveness   18.1   This Agreement shall be executed by
the duly authorised representatives of the Parties hereto and shall come into
force after signing.   18.2   Once this Agreement has been executed it shall
then be submitted for approval by DFL to Department of Commerce, Hubei Province
(the Approval Authority) along with the SPA, the Amendment to the Contract and
the amendment to the articles of association.

8



--------------------------------------------------------------------------------



 



19.   Governing law   19.1   The establishment, effectiveness, interpretation,
amendment, performance and termination of this Agreement shall be governed by
and construed in accordance with the laws of the PRC. To the extent there is no
applicable PRC law, reference shall be made to international practices.   20.  
Settlement of disputes   20.1   The Parties shall try to resolve any dispute,
controversy or claim arising out of or in connection with this Agreement through
friendly consultations between the Parties. But, if no settlement is reached
within twenty (20) Business Days from the date one Party notifies the other
Parties in writing of its intention to submit the dispute, controversy or claim
to arbitration in accordance with this Clause, then any such dispute,
controversy or claim arising out of or relating to this Agreement, or the
breach, termination or invalidity thereof, shall be settled by arbitration by
the Hong Kong International Arbitration Center (HKIAC) in accordance with the
UNCITRAL Arbitration Rules as at present in force and as may be amended by the
rest of this Clause. The arbitration will be administered by HKIAC in accordance
with HKIAC Procedures for Arbitration in force at the date of this Agreement
including additions to the UNCITRAL Arbitration Rules as are therein contained.
  20.2   The place of arbitration shall be in Hong Kong at the Hong Kong
International Arbitration Center. The arbitration proceedings will be conducted
in English and Chinese. The arbitration panel will consist of three (3) members.
Dana shall select one (1) arbitrator, and DFL shall select one (1) arbitrator.
The presiding arbitrator shall be selected by agreement between the arbitrators
selected by the Parties or, failing agreement within ten (10) Business Days of
the appointment of the two (2) Party-nominated arbitrators, by the Chairperson
of the HKIAC. The presiding arbitrator shall not be a national of the PRC or the
United States of America. The arbitration award shall be final and binding on
the Parties, and the Parties agree to be bound thereby and to act accordingly.
The costs of arbitration and the costs of enforcing the arbitration award
(including witness expenses and reasonable attorneys’ fees) shall be borne by
the losing Party(ies), unless otherwise determined by the arbitration award.  
20.3   In any arbitration proceeding, any legal proceeding to enforce any
arbitration award and in any legal action between the Parties pursuant to or
relating to this Agreement, each Party expressly waives any defence based on the
fact or allegation that it is an agency or instrumentality of a sovereign state.
  20.4   Each Party shall continue to exercise its respective rights, and
fulfill its obligations under this Agreement while a dispute is being resolved
through arbitration, except for the matters in dispute.   20.5   Any award of
the arbitrators may be enforced by any court having jurisdiction over the Party
against which the award has been rendered, or wherever assets of that Party are
located, and shall be enforceable in accordance with the New York Convention on
the Recognition and Enforcement of Foreign Arbitral Awards (1958).

9



--------------------------------------------------------------------------------



 



21.   Language       This Agreement is written in a Chinese version and in an
English version in eight (8) originals each. Both language versions shall be
equally authentic. Each of DFL, Dongfeng Industry, DFM, the Company and Dana
shall each keep one (1) original in each language. The remaining originals shall
be submitted, as necessary, to the governmental authorities.   22.   Operational
Issues — Pre-Completion Profits   22.1   All of the dividend payable and the net
profits accrued during the time period from January 1, 2004 to the Completion
Date as reflected in the Company audited financial statements as audited by the
Company’s regular auditor will be paid by the Company to DFL, Dongfeng Industry
and DFM within ten (10) days from the Completion Date in accordance with their
equity ratios immediately prior to the Completion Date.   22.2   Within ten
(10) Business Days after the receipt by DFL of its share of the aforesaid
dividend payable and net profits, DFL, will, through Dongfeng Motor Finance
Company, make an amount up to the entire amount of its share of such dividend
payable and net profits available to the Company as an interest-free loan in the
event the Company encounters cash-flow difficulties and agrees to participate in
DFL’s cash pooling arrangement through Dongfeng Motor Finance Company as
approved by the board of directors of the Company. Such interest-free loan shall
be initially granted by DFL to the Company for a period of one year. If the
Company continues to encounter cash-flow difficulties DFL agrees to extend such
loan for another year on an interest-free basis, provided that the total
duration of the interest-free loan does not exceed three (3) years.

[The remainder of this page has been intentionally left blank]

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement on the date
appearing at the head hereof.
Signed for and on behalf of

     
DONGFENG MOTOR CO., LTD.
     
/s/ Ouyang Jie
   
 
   
Name: OUYANG Jie
   
Title: Vice President
   

Signed for and on behalf of

     
DONGFENG (SHIYAN) INDUSTRIAL COMPANY
   
 
   
/s/ Chen Yaodong
   
 
   
Name: CHEN Yaodong
   
Title: Executive Deputy General Manager
   

Signed for and on behalf of

     
DONGFENG MOTOR CORPORATION
   
 
   
/s/ Ouyang Jie
   
 
   
Name:
   
Title:
   

11



--------------------------------------------------------------------------------



 



Signed for and on behalf of

     
DANA MAURITIUS LIMITED
   
 
   
/s/ Frank Sheehan
   
 
   
Name: Frank SHEEHAN
   
Title: Authorized Representative
   

12